Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered December 22, 1994, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
Since, in this case, defendant’s accessorial guilt is not *245premised solely on circumstantial evidence (People v Roldan, 88 NY2d 826, 827), the court properly declined to give the jury a circumstantial evidence charge (see also, People v Von Werne, 41 NY2d 584, 590). Concur—Murphy, P. J., Rosenberger, Ellerin and Nardelli, JJ.